Title: To Benjamin Franklin from Jonathan Williams, Jr., 30 October 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes Octo 30. 1777.
I have received your favour of the 25 Inst. and immediately destroyed the Contents. The one you wrote a few days before never came to hand. I have sent to my procureur to take the Steps the paper you inclosed advised, but I confess I cannot understand the use it will be of. In consequence of what I need not repeat to you I felt myself a good deal eased of my anxiety on leaving paris and at my return here found that the Debts of these Cruisers together with what I advanced, amounted to near 20,000 Livres. The payment of the remainder as I had before begun, was not possible to be avoided, for in Business a man must be as delicate of his Name as a woman of her Reputation, and as these People would not have had a Sol credit but in [?] my Name I could not think of refusing especially circumstanced as I was with Mr. C.
I hope soon to have some satisfactory News on this Subject. I send by Mr. Peltier who is just setting off your little black Ink pot. I am ever with the gratest Respect [and] affection Your dutifull Kinsman
J Williams J

As Mr. Peltier will be on the Spot I hope some arrangements may be made with the Minister to facilitate our putting arms on board the Lion.

 
Addressed: A Monsieur / Monsieur Franklin / Passy.
